Exhibit 10.2

 

·

 

Revenue

 

 

 

Stamp

 

 

 

200 yen

 

 

Amended Contract

 

 

 

Date May 20, 2013

 

 

 

To: Bank of Tokyo-Mitsubishi UFJ

 

 

 

 

Central Building 8-F

 

Address

Kayobashi 1-1-5, Chuo - Ku

 

 

Tokyo 104-0031 Japan

 

Debtor

Calgon Carbon Japan KK

 

 

/s/ Natsuo Watase, President

 

 

 

 

Address

 

 

 

 

 

Guarantor

 

 

As of March 31, 2010, we hereby amend the following points of your loan (or
debt) agreement or credit line agreement (This includes any accompanying
clauses, amended contracts and requests to open loan private accounts.
Hereinafter these are referred to as “Original Contract Documentation” and the
first contract will be referred to as the “Original Contract”) with Bank of
Tokyo-Mitsubishi UFJ will be amended, taking effect May 20, 2013.

 

Also, with the exception of the points amended in this contract, all provisions
of original contract documentation will continue to be implemented as written.

 

Furthermore, obligation of guarantor will continue with debtor after agreeing to
this contract.

 

1. Type of Original Contract

 

 

 

 

 

 

 

Please insert a circle o in the box to indicate original contract

 

 

0

 

Loan (Private Account) Agreement Document

 

1

 

 

Loan (Private Account) Agreement Document ( including Association Guarantee)

 

 

 

Special Loan Agreement Document

 

2

 

 

Special Loan Agreement Document including Guarantee from Credit Guarantee
Association

 

 

 

Special Loan Agreement Document

 

3

 

 

Loan ( Partner ) Agreement Document

 

 

 

Loan ( Partner ) Agreement Document including Guarantee from Credit Guarantee
Association

 

 

 

Loan Agreement Document (Used for JPY spread loans)

 

 

 

Loan Agreement Document (Used for JPY spread loans)

 

 

 

Private Loan Account Agreement Document

 

4

 

 

Loan Account Formula Savings Account Debt Agreement Document

 

 

 

Tokai Credit Line ( Provisional Settlement ) Contract Document

 

 

--------------------------------------------------------------------------------


 

 

 

Tokai Credit Line ( Contractual Settlement ) Contract Document

 

 

 

 

Tokai Credit Line ( Provisional Settlement ) Contract Document including
Guarantee from Credit Guarantee Association

 

 

 

Tokai Credit Line (Contractual Settlement ) Contract Document including
Guarantee from Credit Guarantee Association

 

 

--------------------------------------------------------------------------------


 

2.  Current Maximum Amount       2,000,000,000 JPY exactly

 

3   Amendment Details

 

Please insert a circle to indicate applicable item

Before Amendment

After Amendment

0

Amendment of Maximum Amount

2,000,000,000 yen                  exactly

1,500,000,000 yen                            exactly

 

Amendment of
Contract Term

Term of
Contract

Date       /         /

Term of
Contract

Date       /         /

 

Renewal (Automatic Extension) Term Amendments

Renewal
Term

 

Renewal
Term

 

·       years

·       years

 

 

·       months

·       months

 

 

 

Amendment of Bank Account for Repayment (X6)

 

 

6 includes designated deposit account and designated account

 

Branch
Name

 

 

Branch
Name

 

Type

Savings/Checking

Type

Savings/Checking

 

Account
Number

 

 

Account
Number

 

For Bank Use

 

(Amendment Agreement (Credit (private/special) Shared Use)

 

In the following cases, signature/seal of guarantor are not necessary (excluding
association guarantee)

(1) Reduction of limit

(2) Amendment of bank account for repayment

 

X1 Current/former Tokyo Mitsubishi Product

X2 Former UFJ Product

      Former Sanwa Product

X4 Former Tokai Product

 

Form 6

 

Seal of

 

Seal

 

Implementation

Approval

 

Verification

 

 

 

(Document Code: 17204)

 

--------------------------------------------------------------------------------

 